 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 304 
Regal Cinemas, Inc. 
and Local 370, International Al-
liance of Theatrical and Stage Employees 
and 
 Northern Indiana Theatrical Local No. 125, a/w 
International Alliance of Theatrical Stage Em-

ployees and Moving Pictu
re Technicians, Artists 
& Allied Crafts of the United States and Can-

ada, AFLŒCIO 
and
 Projectionists Local No. 364, 

I.A.T.S.E. a/w International Alliance of Theatri-
cal Stage Employees, Moving Picture Techni-
cians, Artists and Allied Crafts of the United 

States and Canada, AFLŒCIO (I.A.T.S.E.). 
Cases 5ŒCAŒ27454, 25ŒCAŒ25322, 25ŒCAŒ
25322Œ2, and 8ŒCAŒ29503 
June 20, 2001 
DECISION AND ORDER 
BY CHAIRMAN 
HURTGEN AND 
MEMBERS 
LIEBMAN
 AND TRUESDALE 
 On April 12, 1999, Administrative Law Judge Richard 
H. Beddow Jr. issued the a
ttached decision.  The Re-
spondent filed exceptions and a supporting brief.
1  The 
General Counsel filed cross-exceptions and a supporting 

brief.  Charging Party Local 125 filed limited exceptions 
and a supporting brief.  Charging Party Local 364 and 
Charging Party Local 370 each 
filed an answering brief, 
as did the General Counsel, joined by Charging Party 
Local 125.   The Respondent
 filed replies to each an-
swering brief, and an answer
 to the General Counsel™s 
cross-exceptions.  The Respondent also filed an objec-

tion/motion to strike the General Counsel™s answering 
brief.  The General Counsel filed a response.
2 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
3 and conclusions 
except as modified below an
d to adopt the recommended 
Order as modified.
4                                                           
                                                           1 The Respondent has requested oral
 argument.  The request is de-
nied as the record, exceptions, and br
iefs adequately present the issues 
and the positions of the parties. 
2 We deny the Respondent™s objection/motion. 
3 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board's established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
4 We correct certain inadvertent erro
rs in the notices referred to as ﬁAppendix Bﬂ and ﬁAppendix Cﬂ in the judge™s decision.  A corrected 

copy of each notice is appended. 
1.  In adopting the judge™s finding that the Respondent 
violated Section 8(a)(5) and (1) of the Act by failing and 
refusing to bargain with the Union about decisions to lay 
off unit projectionists and transfer work to nonunit em-

ployees and by implementing those decisions, we em-
phasize his finding that the recl
assification or transfer of 
bargaining unit work to managers or supervisors is a 
mandatory subject of bargai
ning where it has an impact 
on unit work.  
Land O™Lakes, Inc.
, 299 NLRB 982, 986Œ
987 (1990); 
Hampton House
, 317 NLRB 1005 (1995).  
Clearly, that has occurred he
re.  The Respondent both 
transferred unit work to existing managers and also hired 

new assistant managers to perform it.  Therefore, the 
work transfer was a mandatory subject of bargaining.  Id.  
Accordingly, we find it unnecessary to pass on the Re-

spondent™s additional contention that the existing or 
newly hired assistant managers who performed unit work 
were also statutory supervisors, or the judge™s discussion 

of the supervisory issue. 
2.  In adopting the judge™s finding that the Union did 
not waive bargaining as to th
e Respondent™s decision to transfer work from projectionists to manager/operators 
and the implementation of that decision, we find that the 
decisions were not founded on any new technological 

development.
5  Thus, the Respondent continues to em-
ploy the same methods and techniques for showing mov-

ies that it employed before 
it eliminated the dedicated 
projectionist position.  The only obvious difference is in 
the identity of the persons performing projectionist tasks 
and duties, which tasks and duties also remain un-

changed.  Further, there is no clear linkage between the 
relevant technology and the elimination of the projec-
tionists in favor of manager/operators.  Cf. 
Fast Food 
Merchandisers, 291 NLRB 897, 899Œ900 (linkage be-
tween layoffs and the opening of Respondent™s Florida 

facility); Litton Business Systems
, 286 NLRB 817, 819Œ
820 (1987) (employer™s decision to lay off 10 employees 

was an effect of its decision 
to transfer cold-type work to 
its other plants and convert to a strictly hot-type opera-
tion at the location in question).  Even assuming ar-
guendo that the decisions to eliminate projectionists and 

transfer their work did result from technological devel-
opment, we find that there was no clear and unmistakable 
waiver of bargaining regarding the allocation of the work 
 5 Respondent argues that decisions
 based on technological develop-
ments are immune from bargaining because of the management-rights 
clause.  The clause reads: 
The Company shall have the right to introduce new or improved work 
methods, facilities, equipment, m
achinery, processes and procedures 
of work and to change or elimin
ate existing methods, facilities, 
equipment, machinery, processes 
and procedures of work and to 
automate.  The Company agrees to negotiate the effects of such deci-
sions on the employees. 
334 NLRB No. 41 
 REGAL CINEMAS 305
among different classifications of employees.  
Metropoli-tan Edison Co. v. NLRB
, 460 U.S. 693, 708 (1983); 
Tro-jan Yacht
, 319 NLRB 741, 742Œ743 (1995).
6 3.  The judge found that 
the Respondent violated Sec-
tion 8(a)(5) and (1) of the Act by conditioning severance 
pay for employees represented by Local 125 on their 
willingness to sign a release.  We disagree. 
The complaint alleged that the Respondent insisted 
that permanently laid-off em
ployees sign releases as a 
condition of receiving severance pay and that this condi-

tion was not a mandatory subject of bargaining.  The 
judge found that although seve
rance pay was an effect of 
the Respondent™s decision to lay off projectionists and 
transfer their work to managers, and thus was a manda-
tory subject of bargaining, 
the severance release was a 
permissive subject on which the Respondent could not 
insist.  Citing 
Borden, Inc.
, 279 NLRB 396, 399 (1986), 
the judge found the Respondent™s insistence on such a 
release was unlawful. 
We conclude that 
Borden
 is distinguishable from the 
instant case.  In 
Borden
, the respondent proposed a gen-
eral release (i.e., one that absolved it of all future claims 
by laid off employees arising from the employment rela-
tionship).  Although the respondent appeared to concede 

that a general release was ordinarily a permissive subject 
of bargaining, it argued that its general release proposal 
was so intertwined with the union™s severance pay pro-

posal as to be a mandatory subject.
7   The Borden
 judge rejected the 
argument.  He found 
that the permissive and manda
tory subjects in that case 
(the general release and severance pay, respectively), 
were not interdependent.  In this regard, the judge noted 
that the general release and severance pay proposals were 
                                                          
                                                           6 Further, Members Truesdale and Liebman note that, assuming that 
the Respondent™s decision to transfer projectionists™ work was a result 
of technological change, the contract
 clause that the Respondent relies 
on in support of its waiver contention arguably would 
require it to 
bargain with the Union before making that decision.  While the clause 

grants the Respondent the right to introduce new technological meth-
ods, it expressly requires bargaining w
ith the Unions over the effects of new technologies.  Allocation of the affected work between unit and 
nonunit employees would constitute such an effect, and thus the con-
tract would require the Respondent to bargain with the Unions about 

such decisions. 7 In rejecting this argument, the 
Borden 
judge contrasted that case 
with Sea Bay Manor Home for Adults
, 253 NLRB 739 (1980), where 
the Board found that a permissive term, 
interest arbitration, rose to the 
level of a mandatory term when the pa
rties agreed to use interest arbi-tration to establish every provision 
of the contract being negotiated.  
The Board in Sea Bay
 stated that the agreement to employ interest 
arbitration was designed to establish all the terms and conditions of 

employment.  Accordingly, it had an
 immediate and significant effect 
on unit employees.  In these circumstances, the parties™ agreement on 
interest arbitration was so intertwined with and inseparable from the 
mandatory terms and conditions for th
e contract being negotiated as to 
take on the characteristics of the mandatory subjects themselves. 
not factually linked.  He found that the general release 
provision was neither part of the respondent™s original 
proposal nor did it appear to have been added as a quid 
pro quo for any concession by the union.  The judge fur-

ther noted that severance pay could be paid pursuant to a 
severance agreement without the execution of a general 
release, and thatŠwere the respondent™s argument ac-

ceptedŠa permissive subject would become mandatory 
wherever it was simultaneously presented with a manda-
tory one.  The Board adopted the judge™s decision. 
Contrary to the judge, we do not find that 
Borden
 is applicable here.  Thus, unlike 
Borden
, it is clear that the 
Respondent™s oral proposal 
for an employee release was 
a quid pro quo for the proposal that permanently laid-off 

projectionists would receive severance pay.  Second, 

contrary to the clear evidence in 
Borden
, the record here 
does not establish that the Respondent was insisting to 

impasse on a 
general
 release of all employee claims 
against it.  Although the Respondent had obtained such 
releases in some prior dealings with other unions, the 
record fails to establish that this was the type of release it 

was proposing in this case.  Indeed, the Respondent 
merely proposed, orally, that employees sign ﬁrelease 
agreements.ﬂ  Further, the evidence suggests that the 

Respondent was prepared to 
bargain over the terms of 
the release and was thus open to a narrower release.
8 The General Counsel has not shown that the Respon-
dent was seeking a general release, rather than a release 
of only those claims arising from the termination of the 
employeesŠthe very same employment transaction that 

occasioned bargaining over seve
rance pay.  In this situa-
tion, bargaining over such 
a specific release and bargain-
ing over severance go hand in hand.  The bargaining is 
focused on the effects of the termination.  Thus, sever-
ance pay and claims arising from the termination (such 

as discriminatory discharge claims) are properly viewed 
as reciprocal effects: benef
its to employees, costs to the 
employer.  From the employer™s perspective, it would be 
 8 Members Truesdale and Liebman note that the Board has generally 
taken the view that in most circumstances a release is a permissive (not 
a mandatory) subject of bargaining.  
On this view, a general release, 
like the one at issue in Borden
, almost necessarily implicates individual 
claims that are not closely relate
d to bargained-ove
r terms and condi-
tions of employment.  (In 
Borden
, for example, the release would have 
extinguished claims arising from exposure to toxic substances.)  The 
ability to insist to impasse on the rele
ase, then, is not essential to facili-
tate bargaining over a mandatory subj
ect, such as severance pay.  In 
contrast, a 
specific
 release limited to claims arising out of a particular 
employment transaction presents
 different considerations.   
Chairman Hurtgen agrees that 
Borden
 is distinguishable and that the 
instant record does not establish that the Respondent sought a general 

release.  He therefore finds it unnecessary to pass on whether 
Borden
 was correctly decided or on whether, had the Respondent sought a more 
general release, a different result would obtain. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 306 
difficult to bargain meaningfully over severance without 
being able to fix its costs.  A specific release tied to the 
termination addresses that issue.  Like severance, it is 
one of the terms on which the employment relationship is 

ended.  It is not unfair, in the context of bargaining over 
severance benefits flowing from the act of termination, to 
require the union to pursue a bargain that fully resolves 

the subject. 
Further, holding that, in these circumstances, an em-
ployer could 
not
 insist to impasse on a specific release 
would frustrate honest and effective bargaining.  That is, 
if a union proposed severance pay with no release, the 
employer ultimately would be forced either to accede or 
to commit an unfair labo
r practice by conditioning agreement on a release.  No reasonable purpose would be 
served by forcing such a choice. 
Certainly, we must be careful
 to ensure that employees 
are not improperly discouraged from seeking to vindicate 

their legal rights, including access to the Board.  See, 
e.g., Reichhold Chemicals, 
288 NLRB 69 (1988), enfd. 
701 F.2d 172 (5th Cir. 1983) (proposed waiver of 
future
 right to Board access is contra
ry to fundamental policy of 
Act, despite literal scope, since waiver could have chill-
ing effect).  However, that concern is not raised in the 

severance-limited release situation.  In that situation, the 
employment relationship is being terminated and the 
release is clearly tailored to 
that transaction, as opposed 

to any future-arising claims. 
Finally, we find support for our holding in cases where 
the Board has suggested that there must be some flexibil-

ity in permitting employers at least to link proposals on 
permissive subjects with proposals on mandatory sub-
jects.  See, e.g., Dependable Storage, Inc.,
 328 NLRB 
44, 50 (1999). 
Accordingly, because the ev
idence fails to establish 
that the Respondent insisted to impasse in bargaining that 
severance pay for employees represented by Local 125 
was conditioned on their agreement to sign a general 

release, we dismiss this complaint allegation. 
4.  The Respondent contends that the judge™s recom-
mended remedy, which includes, inter alia, requirements 

that the Respondent reestablish the projectionist position 
and offer reinstatement to its unit employees, is overly 
burdensome.  We reject this contention.  We note that the 

remedy would not require the Respondent to make capi-
tal expenditures.  Further, unlike 
Coronet Foods, Inc. v. 
NLRB, 158 F.3d 782, 795Œ798 (1998) (Board abused its 
discretion in ordering restoration of trucking depart-
ment), the instant remedy would require neither the im-
portation of expertise not now possessed nor the coordi-

nation of a host of activities that the Respondent lacks 
the experience and expertise to effectively handle.  Id. at 
796.  Nor is the 
Coronet
 court™s doubt as to whether and 
how the terminated employees would benefit from the 

restoration order applicable here.  Id. at 797.   
We nevertheless find, however, that the Respondent is 
not precluded from presenting new evidence (i.e., facts 
occurring after the close of hearing) on the restoration 
issue at the compliance stage of 
this proceeding.  See, e.g., Lear Siegler, Inc.,
 295 NLRB 857, 861Œ862 (1989).
9 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Regal 

Cinemas, Inc., Knoxville, Tennessee, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the Order as modified. 
1.  Delete paragraph 1(b) and reletter the subsequent 
paragraph. 
2.  Delete paragraph 2(c) and reletter the subsequent 
paragraphs. 
3.  Substitute the attached notices for those of the ad-
ministrative law judge (App. A requires no modifica-
tion). 
 CHAIRMAN HURTGEN
, concurring in part. 
1.  Although I agree with 
my colleagues that the Re-
spondent unlawfully failed and refused to bargain with 
the Union, I would not, as 
the judge did, analyze this 
case under the rubric of 
Fibreboard v. NLRB
, 379 U.S. 
203 (1964), and 
Torrington Industries
, 307 NLRB 809 
(1992).  In my view, this case is to be decided under the 
test set forth in 
First National Maintenance Corp. v. 
NLRB, 452 U.S. 666 (1981).  Respondent™s decision falls 
within the third type of management decision described 
in 
First National Maintenance
.1  Thus, it had a direct 
impact on employment, since (unit) jobs were elimi-
nated, but had as its focus the economic profitability (ef-
ficiency) of the enterprise. 
                                                          
 9 The General Counsel excepts to the judge™s failure to make find-
ings with respect to the complaint allegation that the Respondent vio-
lated Sec. 8(a)(3) and (1) of the Act by eliminating the jobs of the pro-

jectionists represented by Local 370.  We find that, assuming that the 
evidence adduced on this point by the General Counsel is credited, that 
evidence is insufficient 
to establish the violation.  We therefore do not 

find merit in the General Counsel™s exception. 
1 The Court in First National Maintenance
 divided managerial deci-
sions into three categories:  (1) decisions about, for example, advertis-

ing and promotion, product type a
nd design, and fi
nancing arrange-
ments, having only an indirect a
nd attenuated impact on the employ-
ment relationship; (2) other decision
s, such as the order of succession 
of layoffs and recalls, production quotas, and work rules, that are al-
most exclusively an aspect of the relationship between employer and 
employee; and (3) decisions with a 
direct impact on employment, since 
they result in the elimination of 
jobs, but whose focus is economic 
profitability.  Id. at 676Œ677. 
    REGAL CINEMAS 307
In such a case, bargaining is 
to be required if the benefit 
for labor-management relations and the collective-
bargaining process outweighs the burden placed on the 
conduct of the business.  Id. at 674Œ680.  That burden, in 

the instant case, seems comparatively light.  The Respon-
dent has not changed the scope and direction of its enter-

prise.  It continues to show movies at the same facilities 
and using the same equipment and techniques that it did 
before it eliminated the dedicated projectionist position.  
Although there was some new hiring, a good deal of the 
unit work was apparently tr
ansferred to managers who 
were already in place.  And, as to the additionally hired 
assistant managers, they were assigned, as a portion of 
their jobs, the precise projectionist duties that the unit em-
ployees previously had performed.  Further, there does not 
appear to be any financial exigency that would have ren-

dered decisional bargaining especially burdensome here.   
As to the benefits for the collective-bargaining process, 
the Respondent contends that its decision to lay off projec-
tionists and reassign their work was not amenable to bar-
gaining, since there were no concessions the Union could 

have offered that would have dissuaded the Respondent 
from going ahead with its plans.  I find that the Respon-
dent has not demonstrated that this is the case.  The Union, 
had it been given an opportunity to do so, could have pro-
posed some rearrangements of duties similar to those un-

dertaken at other theaters operated by the Respondent, 
allowing at least some projectionists to retain jobs.
2 2.  I also agree with my 
colleagues that the Union re-
tained its bargaining rights with respect to the Respon-
dent™s decision to lay off projectionists and reassign their 

work to nonunit personnel.  To the extent that this conclu-
sion is based on an analysis of the management-rights 
clause relied on by the Respondent, however, I would not, 
as the judge did, apply the ﬁclear and unmistakableﬂ stan-
dard.  I would, however, find that under a ﬁcontract cover-

ageﬂ analysis, the Respondent™s conduct was not privi-
leged.  See 
NLRB v. Postal Service
, 8 F.3d 832 (D.C. Cir. 
1993); 
Central Illinois Public Service Co.
, 326 NLRB 928, 
935 fn. 23 (1998) (concurring in the finding that the re-
spondent unlawfully disconti
nued employee benefits dur-
ing a lockout because, under a ﬁcontract coverageﬂ analy-                                                          
                                                           2 Respondent also contends that 
the decision was not a mandatory 
subject because it assigned work to
 supervisory or managerial person-
nel rather than to employees.  I do 
not reach the issue of whether these 
persons are supervisors or managers.  Assuming arguendo that they are, 
I conclude that the transfer of unit 
work to supervisors and managers is 
a mandatory subject. 
sis, rather than a ﬁwaiverﬂ analysis, the contract did not 
privilege the respondent™s conduct).
3  APPENDIX B  
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 

To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 

To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 fail and refuse to give the Union, Local 
125, an opportunity to bargain collectively concerning 

our decisions to lay off bargaining unit projectionists and 

to transfer unit work to nonunit managers and assistant 
managers before implementing those decisions. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind the unilateral changes made with re-
spect to the transfer of projectionist unit work to manag-
ers and assistant managers and, on request by the Local 

Union, bargain collectively in
 good faith concerning our 
decision to permanently lay off bargaining unit employ-

ees and to transfer bargaini
ng unit work to managers and 
assistant managers. 
WE WILL
 within 14 days from the date of this Order of-
fer immediate and full reinstatement to all unit employ-

ees who were permanently laid off as of March 28, 1997 
to their former positions or, if such positions no longer 
exist, to substantially equivalent employment, without 

prejudice to their seniority or to other rights and privi-
leges enjoyed by them. 
 3 In agreeing with the judge™s conclusion, I do not rely on his state-
ments to the effect that general cont
ract language is necessarily unclear, 
or on his reference, in buttressing his conclusion that the management-
rights clause did not unambiguously
 specify the Respondent™s inten-
tions, to the fact that in an ear
lier negotiation the Respondent had 
agreed to a partial retention of the projectionist position. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 308 
WE WILL make whole, with interest, all such laid-off 
unit employees for any lost wages they may have suf-
fered as a result of the above-described unlawful unilat-
eral changes we made in the manner set forth in the rem-

edy section of the administrative law judge™s decision. 
 REGAL CINEMAS, INC.  APPENDIX C 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 

post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 

To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT FAIL
 and refuse to give the Union, Local 
364, an opportunity to bargain collectively concerning 
our decisions to lay off bargaining unit projectionists and 
to transfer unit work to nonunit managers and assistant 

managers before implementing those decisions. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind the unilateral changes made with re-
spect to the transfer of projectionist unit work to manag-
ers and assistant managers and, on request by the Local 
Union, bargain collectively in
 good faith concerning our 
decision to permanently lay off bargaining unit employ-
ees and to transfer bargaini
ng unit work to managers and 
assistant managers. 
WE WILL
 within 14 days from the date of this Order of-
fer immediate and full reinstatement to all unit employ-
ees who were permanently laid off as of October 12, 

1997 to their former positions or, if such positions no 
longer exist, to substantially equivalent employment, 
without prejudice to their seniority or to other rights and 

privileges enjoyed by them. 
WE WILL make whole, with interest, all such laid-off 
unit employees for any lost wages they may have suf-

fered as a result of the above-described unlawful unilat-
eral changes we made in the manner set forth in the rem-

edy section of the administrative law judge™s decision.  
 REGAL CINEMAS, INC.    Karen Itkin Roe, Esq., Joanne Mages, Esq., 
and Rufus L. Warr, 
Esq.,  for the General Counsel
. Raymond L. Smith Jr., Esq.,
 of Knoxville, Tennessee, for the 
Respondent.   I. J. Gromfine, Esq. 
of Alexandria, Virginia, Paul T. Berkowitz, 
Esq., 
of Chicago, Illinois, and
 Dale E. Short, Esq., 
of West-lake, Ohio, for the Charging Parties
. DECISION STATEMENT OF THE 
CASE RICHARD H. BEDDOW 
JR., Administrative Law Judge. This 
matter was heard in Richmond, Virginia, on November 19 and 
20, 1998, in Fort Wayne, Indiana, on December 14 and 15, 

1998, and in Cleveland, Ohio, on January 19 and 20, 1999.  
Subsequent to an extension in the filing date all parties filed 

briefs.1  All proceedings are based upon initial charges filed 
April 23, 1997, in Case 25ŒCAŒ25322, Novemb
er 26, 1997, in 
Case 8ŒCAŒ29503, and November 28, 1997, in Case 5ŒCAŒ

27454 by Northern Indiana Theatrical Local No. 125, a/w In-

ternational Alliance of Theatri
cal Stage Employees and Moving 
Picture Technicians, Artists & Allied Crafts of the United 

States and Canada, AFLŒCIO, Projectionists Local No. 364, 

I.A.T.S.E. A/W International Alliance of Theatrical State Em-

ployees, Moving Picture Technici
ans, Artist and Allied Crafts 
of the United States and Canada, AFLŒCIO and Local 370, 
International Alliance of Theatrical and Stage Employees, re-

spectively. 
By order dated October 23, 1
998, the several cases were 
consolidated.  The Regional Directors™ complaints, as amended, 

allege that Respondent Regal Cinemas, Inc. of Knoxville, Ten-

nessee, has violated Section 8(a)(1) and (5) of the National Labor Relations Act by failing 
and refusing to bargain in good 
faith with the three union locals by refusing to bargain about its 
decision to transfer work performed by projectionist unit em-
ployees to theater managers and assistant manager, by terminat-

ing all unit employees, and by
 demanding that union members 
sign a release in order to
 receive severance pay. 
Upon a review of the entire record in this case and from my 
observation of the witnesses and their demeanor, I make the 

following                                                           
 1 The Respondent™s unopposed motion to correct the transcript, 
dated March 12, 1999, is granted and received into
 evidence as R. Exh. 19. 
    REGAL CINEMAS 309
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent is engaged in 
the operation of movie thea-
ters at various points throughout 
the United States.  It has an-nual gross revenues in excess of $500,000 and it annually pur-
chases and receives goods and materials valued in excess of 

$10,000 directly from points outsi
de Virginia, Indiana, and 
Ohio.  It admits that at all times material is and has been an 

employer engaged in operations affecting commerce within the 

meaning of Section 2(2), (6), and (7
) of the Act.  It also admits 
that the Union Locals are labor organizations within the mean-

ing of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 The Respondent was founded in 1989 and since then has 
grown national in scope, generally through the acquisition of 

smaller, regional theater chains.  A typical theater operates with 

a staff compliment consisting of 
managers, assistant managers, 
concessionists, box office empl
oyees, ushers, and projection-
ists.  For the last 10 years, however, the trend for the Respon-

dent and the theater industry had been to convert to so-called 

manager/operated theaters wher
eby managers and assistant 
managers operate the projection equipment and thereby elimi-
nate the dedicated projectionist.  
This trend has been especially 
true in theaters that have a sm
aller number of screens in each 
facility. 
The normal duties of the projectionists included: ﬁthreadingﬂ 
the films through the projectors 
prior to the scheduled showing 
time of a movie after the equipmen
t has been tested and is func-tioning properly; monitoring the equipment throughout the 

showing of a movie to ensure that
 it is feeding correctly, is ﬁin 
frameﬂ and in focus and that 
the sound equipment is operating 
properly at appropriate levels; 
changing ﬁtrailersﬂ to movies when necessary and completing the appropriate paperwork; 

ﬁmakeupﬂ of four or more sepa
rate reels of new movies for 
showing; performing the ﬁbreakdownﬂ of older movies that are no longer being shown at a partic
ular theater and are scheduled 
to be shipped out; and cleaning
 the projection equipment, as 
well as the projection booth, and fixing minor problems such as 

broken belts, loose splices, or when the film drifted out of focus 

or burned out bulbs.   
In 1995, the Respondent acquired eight theaters located in 
the Richmond area from Neighborhood Entertainment, Inc.: the 

Ridge; Willow Lawn; Cloverleaf; Genito; Spotsylvania; Crater; 

Southpark; and Seminole.  Local 370 has represented the pro-

jectionists™ employed in th
ese Richmond theaters since 1921 
and it had a collective-bargaining agreement covering the pro-

jectionist employees in the eight theaters effective by its terms 

from 1991 through 1994. 
The Respondent first entered the 
theater market in the Fort Wayne area in 1993 with the purchase of the Quimby, George-

town, Holiday, and Coventry theaters previously owned by 
Mallers-Spirou.  The projection
ists were presented by Local 
125 and it and the Respondent thereafter entered into three 

separate contracts that were e
ffective from June 4, 1993, until 

June 3, 1995.  During the term 
of these contracts, Respondent 
acquired additional theaters in the Fort Wayne area from Gen-

eral Cinemas and it and Local 125 entered into two additional 

contracts covering these theaters effective January 21, 1994, 

until June 3, 1995.  None of the initial contracts entered into 

between Local 125 and Respondent
 contained a 
management-rights clause.  Although these agreements were slated to expire 

in 1995, the parties, by inaction, allowed the contracts to renew 

themselves for 6 months and in January 1996, Respondent gave 

notice that it was seeking to terminate the contracts. 
In 1994 the Respondent purchased Montrose Movies from National Theater Corporation and took over the operation of 

five theaters in the Akron, Ohio
 area: the Montrose Movies 12 
in Copley, Hudson Cinema 10, Hudson; Independence 10 

Theater, Akron; Interstate 14 Theater, Green Township; and 

Lake Cinema 8 Theater, Barbert
on.  The projectionists were represented by Local 364 covered by a collective-bargaining 

agreement, which was effective from January 1, 1993, to No-
vember 30, 1995.  The contract between the Union and Na-

tional contained a management-ri
ghts provision, which stated: 
 The Employer shall have the right to make reasonable rules 

and regulations necessary for the conduct and management of 

its business, and employees ther
eunder shall be required to 

obey all such rules and regulations insofar as they do not con-

flict with the terms of this Agreement.  It is understood the 

projectionist(s) work under the direction of theater manage-

ment. 
 After Respondent purchased the Montrose Theater the Re-
spondent and the Union negotiated a collective-bargaining 

agreement covering the projectionist at the Montrose effective 

from September 1, 1994, to September 1, 1997, and did not contain a manageme
nt-rights clause. Subsequently, Respondent opened 
the Interstate theater in 
Green Township, Ohio, and the Hudson Cinema 10 in Hudson, 

Ohio, and the Union became the collective-bargaining repre-

sentative of the projectionists 
at both theaters.  In May 1995 
Local 364 and Respondent began 
negotiations for a collective-
bargaining agreement to cover pr
ojectionists at the Interstate, 
Hudson, and Montrose theaters, although the contract covering 
Montrose was in effect at that time. 
The contract was signed November 9, 1995, to be effective 
from October 13, 1995, to Octobe
r 12, 1997, that contained a 

management-rights provision (art
. V), however, during negotia-
tions for the contract there had been no discussion between the 

parties pertaining to the 
management-rights provision. 
After the Union and Respondent signed the 1995Œ1997 col-
lective-bargaining agreement, the Respondent opened the Inde-

pendence 10 Theater in Akron, and took over operation of Lake 

Cinema 8 Theater from the City of Barberton.  The Union be-
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 310 
came collective-bargaining representative of the projectionists 
at the Independence 10 and on September 25 and October 3, 

1996, the parties agreed to an addendum to the collective-

bargaining agreement coveri
ng these projectionists. 
The contracts in effect between the Respondent and the sev-
eral Local Unions in 1997, c
ontained general management-
rights clauses and in each instance, the following specific lan-

guage:  The Company shall have the right to introduce new or im-

proved work methods, facilities, equipment, machinery, proc-

esses and procedures of work and to change or eliminate ex-

isting methods, facilities, equi
pment, machinery, processes 
and procedures or work and to automate.  The Company 

agrees to negotiate the effects of such decisions on the em-

ployees. 
 On January 16, 1997, Local 125 Business Representative 
Robert Bakalar wrote to Mich
ael Kivett, Respondent™s vice 
president of operations, seekin
g to begin negotiations for a 
successor collective-bargaining agreement for the one set to 

expire on March 28, 1997. 
On January 23, Executive Vice President Greg Dunn replied 
that:  Regal Cinemas has decided to go manager/operator at the 

theaters in question.  Therefore, effective March 29, 1996, the 

unit employees will be permanently laid off. 
 I look forward to meeting with you at your earliest conven-

ience to discuss the effects of this decision. 
 Bakalar then contacted the Union™s international president, 

sought the assistance of special International Representative 
Jack Lynch, and wrote to Dunn agreeing to meet.  The Union 

also presented its ﬁthoughtsﬂ for a new 3-year agreement, how-

ever, when the parties met on February 10, Vice President 

Levesque stated he was only author
ized to discuss the effects of 
going manager/operator and did 
not respond to the Union™s 
offer to negotiate concessions.  A similar meeting occurred on 
February 19.  On March 4 the Union wrote to the Respondent 

requesting another meeting and proposing to agree to the auto-

matic bimonthly extension under that clause in the contract.  On 

March 12 the company responded stating that its decision to go 

manager/operator was not negotia
ble, that time was running 
short and that the Union should request a time to meet and con-

fer over the effects of the deci
sion.  The Union responded with 
a suggestion for compromise, not 
termination, but agreed to 
meet on March 21.  The Respondent
 replied with a letter setting 

out the conditions for meeting (m
ost specifically no waiver of 
its position), and requesting the 
Union™s acceptance of the con-
ditions.  The Union declined to sign and when the parties met 

no negotiations of any kind occurred.  On March 27 the Re-

spondent gave the Union a severance pay proposal and the next 

day the employees were terminated at the end of their shifts and 

escorted from the theaters. 
On July 21, 1997 (2.5 months prior to the expiration of its 
agreement with Loca
l 364), the Respondent notified the Union 
that it intended to eliminate the projectionist position and re-

quested a negotiation relating to the effects of its decision.  The 

Union™s representative believed that this notification communi-

cated a nonnegotiable decision and 
that any attempt to change 
this decision would have been futile.  Subsequently, on August 

7, Business Agent John Hetsch re
quested a meeting and sent a letter to Vice President Dunn on August 25, also requesting a 
meeting.  On September 17, Vice President Levesque contacted 
Hetsch acknowledging the difficul
ty in communication and on 
September 19, counsel for the Un
ion, contacted Levesque re-

questing an opportunity to meet.  Finally on October 2, the 
parties communicated by telephone
 and agreed to a meeting on 
October 8.  The Union attempted to negotiate a new agreement 
retaining the projectionist positio
n.  The Respondent stated that 
its decision to convert to manage
r/operator was final and that it 
was only present at the meeting to negotiate the effects of its 

decision.  No bargaining occurred and on October 12, at the end 

of their work shift, the employees were terminated and escorted 

out. On September 22, 1997, Local 370 Business Agent Henry 
Berger wrote to Greg Dunn, Re
spondent™s executive vice presi-
dent of Regal Cinemas, noted that the 1995 contract was sched-
uled to expire in November, and requesting a meeting ﬁto dis-

cuss a new contract.ﬂ  That letter crossed in the mail with a 

letter Vice President Levesque se
nt to Berger on September 16, 
1997, in which the Respondent gave the 60-day notice of intent 

to terminate the contract as of
 November 23, 1997 and stated: 
 Regal Cinemas has decided to go manager/operator at the 

theaters in question.  Therefore effective November 24, 1997, 

the unit employees will be permanently laid off. 
 I look forward to meeting with you at your earliest conven-

ience to discuss 
the effects
 of the decision. 
 The parties met on October 29 in Richmond where the Union™s 

attorney expressed the Union™s great displeasure at the Com-

pany™s unilateral decision to re
place the projectionists with 
other employees, and charged that what the Company had done 

was illegal.  The Respondent™s a
ttorney made clear that the 
Company was not willing to discuss the Company™s decision 

and insisted that the sole purpose of the meeting, was to discuss 

the effects of the decisionŠsuch as other jobs that might be 

available and severance pay.  
There were no further meetings 
and in an exchange of correspondence the Union could not 

obtain any indication that the Company was willing to discuss 

anything other than the effects of its decision to replace the 

projectionists represented by the Union with managers and/or 

assistant managers. 
As of the end of their shifts on November 23, the Union pro-
jectionists in each of the five theaters covered by the collective-

bargaining agreement were terminated and escorted out of the 

theaters. 
    REGAL CINEMAS 311
III.  DISCUSSION Here, the record shows that a 
few months before the expira-
tion of existing collective-barg
aining agreements with three 
separate projectionist Union Locals, the Respondent notified 
them that it had made a decision to eliminate the unit position 

and to perform the work function with manager/operators, that 

it would bargain with them over onl
y the effects of its decision 
and that its decision would be e
ffective at the end of the exist-
ing agreements on March 28, Oc
tober 12, and November 23, 
1997, respectively.  In each in
stance, the Union Locals sought 
to bargain over the decision itself but were rebuffed by the 

Respondent™s insistence that it had 
the right to make this deci-
sion unilaterally. 
Under normal circumstances it is an unfair labor practice if 
an employer unilaterally modifies
 or repudiates the parties bar-gaining agreement.  Otherwise,
 a unilateral decision to end a 
bargaining relationship by transferring or reassigning all work 

performed by employees in the unit may be a mandatory sub-

ject of bargaining and therefore violative of the Act if the Un-

ion is not provided an opportunity to bargain (unless the em-

ployer™s decision was dictated by core entrepreneurial reasons), 

see 
Torrington Industries, 
307 NLRB 809 (1992); and 
Fibre-board v. NLRB, 379 U.S. 203 (1964), cited therein. 
A.  The Employer™s Rationale 
The Respondent contends that its
 decision to convert its in-
volved theaters to manager, 
assistant manager operated thea-
ters, and thereby eliminate the 
dedicated projectionists position, 
was purely a management
 decision which effected a change in 
the basic operations of its theaters and concerned the scope and 

direction of the enterprise.  It also urges that it was not moti-

vated by a desire to reduce labor costs and that even if the deci-

sion had the effect of reducing la
bor costs, the Union could not have offered any labor cost con
cession that would have altered 
the employer™s decision. 
It states that over the last 10 years it has reevaluated opera-
tions in regard to how the Company staffs it theaters and di-

rected to capitalized on the automation of projection related 

equipment by evaluating an existing theater™s equipment, 

physical layout, and personnel to 
ascertain the ability to convert 
the theater to manager operated.
  However, when the Respon-
dent has acquired other theater circuits which employ projec-
tionists, it has always been its custom to maintain the employ-

ment of the projectionists until
 other employment could be 
arranged and in situations wher
e the projectionists were union-
ized to abide by the existing collective-bargaining agreements 

and generally entered into at least one collective-bargaining 

agreement with the Union. 
The subject of conversion to manager/operators has been 
discussed as part of the negotia
tions of these past agreements 
and in Richmond and Fort Wayne several smaller theaters 

(generally with four screens) were converted by mutual agree-
ment and in Akron a second projectionist position at one theater 

also was eliminated.  Other theaters, generally those with the 

most screens (and therefore more work for a projectionist), 

retained a dedicated projectionist but at a cost to the unit em-

ployers in the form of wage concession of between $3.65 and 

$6.75 an hour. 
Each of the new collective-bargaining agreements also in-
cluded a management-ri
ghts clause (discussed further below), however, there is no specific reference in that clause to the right 

to convert to manager/operators and there is no evidence which 

shows any discussions during 
negotiation which specifically 
connected that clause with ma
nagement™s other generalized 
expressions of intentions or desires to expand its use of man-
ager/operators. 
The Union concedes that over the years prior to 1995 there 
have been technological developments which affected the work 

of projectionists, making it possibl
e for a single projectionist to 
do what had required more than one projectionist in the past, 

however, all such technologi
cal changes had occurred long 
before 1995, and no pertinent t
echnological developments oc-
curred between 1995 and 1998. 
While some of the Respondent™s existing complement of 
theater managers and assistant 
managers were trained and as-
sumed the projectionist work previously performed by unit 
employees, the Respondent did hi
re additional employees (al-
though not necessarily on a quid pro quo basis), who are titled 

assistant managers
2 and who perform the projectionist duties as 
well as certain other generalized duties with some elementary 

supervisory responsibilities over other employees such as ush-

ers, and concession and box office workers.  The Charging 

Party contends that a review of
 payroll records discloses that 
additional employees titled ﬁAssistant Managersﬂ have been 

paid slightly more than the le
gal minimum wage ($5.15 an hour 
in July 1997), and significantly less than the terminated union 

projectionists had been receiving.
3                                                             
 2 By pleading dated March 29, 1999, the Respondent moved to file a 
reply brief with an attached summ
ary sheet in which it argues the pay-
roll records show numerous managers 
also left employment and that the 
other parties analysis does not identify the different hours worked by 
assistants.  It then argues that if one 40-hour-a-week assistant is re-
placed by two 20-hour-a-week assistants, no new position is created, 

however, it s own summary sheet fails 
to identify any su
ch situations.  
It also questions the increased cost calculations alleged in the other briefs but agrees that does not mean to imply that cost ﬁincreasedﬂ as a 

result of the change and states that many variables can contribute to 

cost decreases in any particular month. 
This reply brief was received after the preparation of my decision 
was completed and I find that there is no need to modify my general-

ized conclusions that some new assistant managers have replaced pro-
jectionist although not necessarily 
on a quid pro quo basis.  Otherwise, 
however, I find that it would serve a useful purpose to have the Re-
spondent™s position on the other parties™
 analysis of the payroll exhibits 
as part of this record and the brief is hereby accepted for filing. 
3 For example: 
The Richmond area Ridge Theater in July of 1997 employed 
two projectionists at $9.25 an ho
ur, two assistant managers, one 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 312 
B.  The Obligation to Bargain 
The Respondent urges that this case is governed by the deci-
sion of the Supreme Court in 
First National Maintenance Corp. 
v. NLRB, 
452 U.S. 666, 676Œ677 (1981), and the Board in 
Du-buque Packing, Inc.,
 303 NLRB 386 (1991), both dealing with 
plant relocation.  I find, however, that in the instant case, we 
are dealing with a situation in which the Employer has contin-

ued to operate the same business at the same locations and the 
only change is in the identity of the employees doing the work.  

Accordingly, I find that the li
ne of cases touching on the ap-proach of the Torrington Industries
 and Fibreboard 
cases, su-
pra, apply and that this decision should not turn on the 
Du-buque or the National Maintenance 
analysis. 
In particular, I find that the relatively recent decisions cited 
by the Charging Parties and the General Counsel are control-

ling.  In Geiger Ready-Mix Co. of Kansas City, 
315 NLRB 1021 (1994), the Board concluded that the employer had a duty 

to bargain regarding a decision to lay off some unit employees 

and to transfer the work to nonunit employees when: 
 Because the case concerns the reassignment of unit work 

rather than a plant relocation, 
Torrington Industries
, supra, 
cited by the judge is controlling.  The Board in 
Torrington In-
dustries
 found that in cases factually similar to 
Fibreboard 
Corp. v. NLRB
, when virtually the only circumstance the em-
ployer has changed is the iden
tity of the employees doing the 
work, there is no need to apply the multilayered test of 
Du-
buque
 to determine whether the decision is subject to the 
statutory duty to bargain because 
Fibreboard
, supra, has al-
ready held that such decisions are mandatory subjects of bar-

gaining.  As in 
Fibreboard,
 the Respondent™s assignment of 
                                                                                            
 of who had a salary of $450 every 2 weeks and the other a salary 
of $550 every 2 weeks, and a manager at a salary of about $500 
per week.  In July 1998, no one classified as a projectionist was 
employed.  Instead there were f
our assistant managers one of 
whom had a salary of $600, a second had a salary of $520 every 2 
weeks, the third an hourly rate of $6.25 an hour, and the fourth at 
an hourly rate of $6.50 an hour, 
and a manager who had a salary 
of about $520 a week. 
The Genito Theater in July 1997 employed two projectionists 
at $9.25 an hour, two assistant managers one at an hourly rate of 

$5.25 an hour, and the other at a salary of $540 every 2 weeks, 
and a manager at a salary of $1010 every 2 weeks.  In July 1998 
there was no one classified as a projectionist.  Instead there were 

four assistant managers two of whom had salaries of $640 every 2 
weeks, a third at an hourly rate of $7 an hour, and the fourth at an 
hourly rate of $7 an hour, and a manager at a salary of $980 every 

2 weeks. Under the 1996 Fort Wayne collective-bargaining agreement 
unit employees working at the Co
nventry theater were paid $17 
an hour, those unit employees at the Coldwater theater earned $12 
an hour and unit employees working at the Holiday theater made 
$9.75.  In 1997 and 1998, the manager of the Coventry theater 

earned between $490 and $540 a week, the manager of the Cold-
water theater earned between $570 and $615 a week, and the 
manager of the Holiday theater earned between $415 and $460 a 

week. nonunit employees to deliver concrete batches at Speaker 
Road involved the substitution of one group of workers for 

another to perform the same work at the same plant under the 

ultimate control of the same employer for lower wages. 
 The Geiger decision also cites 
Holmes & Narver
, 309 NLRB 
146 (1992), where the employer cons
olidated certain jobs in its 
motor pool, resulting in some layoffs, without negotiating with 

the union, which case also states: 
 The Respondent did no more than consolidated and change 

the jobs in the motor poolŠa
 small unitŠand lay off a few 

employees elsewhere.  Indeed, the Respondent™s decision 

might fairly be analogized to increasing the production quo-

tas of certain employees so that others may be laid off.  We 

therefore do not see the need of engaging in any extended 

multistep analysis to determine whether the parties must 

bargain over layoffs thus linke
d to work assignments.  See, 
e.g. St. John™s Hospital
, 281 NLRB 1163, 1166, 1168 
(1986), enfd. 825 F.2d 740 (3d Cir. 1987) (adding signifi-

cant new job duties, previously performed by others, to the 

work of unit employees is a mandatory bargaining subject), 

Cincinnati Enquirer, 279 NLRB 1023, 1031Œ1032 (1986) 
(phasing out job duties by transferring the duties to others, 

which resulted in elimination of unit position, is a manda-

tory subject of bargaining). 
 The Respondent asserts that its managers have merely added 
projectionist duties to their other duties and that it is distin-
guishable from Geiger where one group of nonunit drivers took 
over for unit drivers and where th
ere also was a labor cost is-
sue.  The record, however, tends to show that additional assis-

tant managers have been hired to
 replace, at least in part, the 
terminated projectionist.  Thus, the situation here is not merely 

a case of existing managers assu
ming some additional duties.  
As noted, the Respondent makes 
much of its claim that the 
projectionist function was transfe
rred to managers and assistant 
managers who also perform supervisory functions.  While it is 

not necessary to decide the supervisory status of all these em-

ployees it otherwise appears that the assistant managers hired to 

replace the unit projectionist are often young, low wage, part-

time students who, in their capacit
y as assistant managers have 
some minimal, incidental, assi
gnment, scheduling, and discipli-
nary functions and powers over 
ushers and box office and con-
cession employees that is exercised in a routine and preor-

dained way as professional ju
dgment designed to get some 
other work done in the time they 
are not otherwise occupied by 
their projectionist duties.  Acco
rdingly, some assistant manag-
ers appear to be similar to charge nurses who do not exercise 

the sort of independent judgment that would make them true 

statutory supervisors, compare 
NLRB v. Grancare, Inc.,
 170 F.3d 362 (7th Cir. 1999). 
In any event, the reclassification of or transfer of bargaining 
unit work to managers or supervisors is a mandatory subject of 
    REGAL CINEMAS 313
bargaining where it has, as here on impact on bargaining unit 
work, see 
Land O™Lakes, Inc.
, 299 NLRB 982 (1990).  In this 
case Administrative Law Judge John West, citing his 
Cincin-nati Enquirer
 decision, supra, specifically addressed this issue.  
See also 
University of Pittsburgh Medical Center
, 325 NLRB 
443 (1998), and 
Hampton House
, 317 NLRB 1005 (1995), where supervisors were hired (or promoted) to perform bar-
gaining unit work without first notifying and offering to bargain 

with [the] union. 
C.  Waiver and the Management-Rights Clause 
The Respondent has acknowledged 
that it has long term in-
tentions to convert its theaters
 to manager operated and it is 
clear that in anticipation of its future actions, it proceeded to lay 

the groundwork during its 1995Œ1996 period of contract nego-

tiations with its projectionist by negotiating the conversion of 

some theaters while, at the same
 time, it covertly sought to 
expand its options by the in
clusion of management-rights 
clauses in its new agreements.  A review of the record, how-

ever, shows no specific discussions
 or tie in between the con-tract clause and the subject of 
total conversion of unit positions 
to non unit management positions 
and the resulting total elimi-
nation of the bargaining unit.  
The Respondent otherwise main-
tains that the agreements ﬁexpresslyﬂ cover the decision and 

asserts that it: 
 inserted a new management-rights clause to clarify its belief 

that it had the right to make the decision to convert its thea-

ters to manager operated theaters without negotiating with 

the Union.  More specifically, it contends that the management-rights 
clause gives it the right to: 
 introduce new or improved work methods. . . . processes and 
procedures of work and to change or eliminate existing meth-
ods. . . . processes and procedures or work . . . .  
 and it otherwise argues that Loca
l 364 failed to timely demand 
bargaining and that in 1996 Local 125 waived its right to bar-

gain over the decision. 
As reiterated by the Board in 
Dubuque Packing
, supra:  
 It is well settled that the waiver of a statutory right will not be 

inferred from general contractual provisions.  Further, such 

waivers must be clear and unmistakable.  Generally worded 

management-rights clauses will not be construed as waivers 

of statutory bargaining rights. 
 In the Geiger Ready Mix case supra, the employer also argued 
that the union waived its right to notice and an opportunity to 

bargain over the decision and relied on the following provision 

in its collective-bargaining agreement: 
 Section 1.  The company shall have the right to manage the 

business and direct the working force.  Management of the 

business includes the right to 
plan, direct, a
nd control all op-
erations; to hire, assign employees to do work, and transfer 

employees; to promote, demote, 
discipline, suspend, or dis-
charge employees for just cause; to relieve employees from 

duty because of lack of work or any other legitimate reasons; 

to introduce new and improved methods or facilities, or to 

change existing methods or facilities and the right to make 

and enforce reasonable rules implemented to carry to the 

functions of management. 
 The Board, however, found that the union did not waive its 

right to bargain about the employer™s decision to transfer unit 

work and further found that above quoted management-rights 

language, strikingly similar to 
that involved herein, was too 
general to meet the clear and 
unmistakable standard governing 
the waiver of statutory rights.
  Moreover, although the Respon-
dent insist that it consistently ex
pressed its intentions to convert 
ﬁallﬂ its facilities to manager/op
erator theaters, it does not and 
apparently can not show that any specific discussions occurred 

during negotiations that equated or
 tied in that ﬁintentionﬂ with 
its introduction of a management-rights clause.   
Here, in fact, the Respondent adopted a management-rights 
clause in the 1995 agreement with Local 370, a clause that had 
been in a predecessor contract with Plitt Theaters, Inc.  Howard 
Rose (president of Local 370 when that management-rights pro-
vision was first negotiated), testified that the Union was told the 

purpose was to enable the Company to update the equipment and 
accommodate to technological changes in projection work and 
that the Union had been assured that it was not intended to enable 

the company to institute manager/operator arrangements, or to 
otherwise replace the union projectionists with someone else 
doing the projectionist work.  Local 370 Business Agent Henry 
Berger also testified that the management-rights provision in the 
contract had been explained to the projectionists as making it 

possible for the management to introduce new equipment, etc., in 
the booth without having to negotiate with the Union about 
whether the equipment should be in
stalled.  Otherwise, when the 
Union thereafter negotiated with the Respondent, no discussion 
occurred regarding the purpose of th
e clause as it might relate to 
manager/operator staffing in place of projectionist.  Yet, at the 
same time the Respondent proceede
d to insert this clause in the 
agreements with the three local Unions, it also, negotiated and 

accepted concessions by the Union, which recognized the exis-
tence of the units and the position of projectionist, especially in 
theaters with over four screens.  Accordingly, I find the language 

of the clause ﬁintroduce newŠmethodsŠchange or eliminate 
existing methodsŠprocedures or work
ﬂ as it related to transfer of 
unit employee (projectionist) duties to manager/operators does 
not unambiguously specify its inten
tions.  This is especially true 
inasmuch as it then agreed to a 
partial retention of the projection-
ist position despite its ear
lier expressed intentions. 
While there was no waiver of the Respondent™s right to pursue 
its position in the future (see th
e discussion below in respect to 
GC Exh. 26), there likewise was no clear and unmistakable 
waiver on the part of the Union.  An agreement among parties to 
a severance pay provision does not 
constitute a waiver as to work 
transfer outside the bargaining unit (and where the management-
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 314 
rights clause referred to introduction of new methods as well as 
subcontracting work), see 
Reece Corp.
, 294 NLRB 448, 451 
(1989), and here, there is no clear and unmistakable language in 

the clause nor any evidence in th
e bargaining history that would 

allow such on interpretation. 
Here, as the several contracts approached their expiration 
dates, the Respondent decided to unilaterally pursue its concept 
of hiring new assistant managers
 with multiple duties including, 
on a given day, general theater task involving opening, over-

sight, and closing in addition to the projectionist function.  This 

may be an effective solution to its apparent concern with the 

matter of having projectionist whose work shift entails non 

production hours but it does not appear to be only solution, 

especially in multiplex theaters with many screens, and there-

fore I cannot find that it is not amendable to bargaining. 
The Respondent™s solution also is a solution that addresses 
work place efficiency, however, it is not a solution that arose as a 
result of any technological development which affected the pro-
jectionist work.  While several changes occurred well before 
1995, and no pertinent technological developments occurred (or 
were embraced) between 1995 and 1997, the same duties that the 
union projectionists had been performing in the Respondent thea-
ters prior to the transfer ar
e still required and performed. 
Although it appears that technology may in the future effec-
tuate changes such as the elimination of ﬁfilmﬂ and the use of 
satellite feed of a show directly 
to individual theaters (a process 
apparently being introduced in Europe), this technology is not 

currently being pursued in the United States and here there is 

no basis for finding that the transfer of the same film work from 

projectionist to manager/operators was founded on any new 

technological development. 
Lastly, it is noted that while
 the Respondent made no cost 
studies and contends that the purpose of the conversion was to 
ﬁimprove efficiency,ﬂ the effe
ct of eliminating union projec-
tionists, and having the work do
ne by managers assisted man-
agers who were already on the payroll or by new assistant man-
agers most of whom are paid little more than minimum wage 

results in labor cost savings. 
On February 8, 1996, when Lo
cal 125 was attempting to ne-gotiate over the Respondent™s decision to go manager/operators 

and to terminate their collective-bargaining agreement (which 

had an automatic 60-day renewal provision but no manage-

ment-rights clause) and Vice President Dunn sent Local 125 

Business Agent Earl McLachlan a letter which stated: 
 Although Regal Cinemas is not obligated to do so, we 

would be willing to honor your request to sit down with you 

and explore other possible alternatives under the following 

conditions: 1.  Any such meeting or discussions will not be con-
sidered and the Union will not claim that the company is 
now obligated to bargain over those issues or the com-
pany™s decision to go manager/operator. 
2.  Any further meetings or
 discussions should not and 
will not be construed as any extension of the Collective-
bargaining Agreements of which we have give notice of 

termination; and  
3.  Any such meeting or discussion will not constitute 
a waiver by the company of its rights to terminate those 
Collective-bargaining Agreements. 
 If those conditions are acceptable, please sign below and re-
turn this document to my attention.   
 McLachlan testified that he signed and returned the docu-
ment as requested and that he understood that by signing for 
Local 125 he was agreeing not to claim that the Company 

didn™t have the right to go manager/operator.  Dunn testified 

that he wanted his waiver to protect the Respondent in going 

ahead in converting to manager/operator.   
The parties then agreed on a 1-year contract affecting four 
theaters (with a ﬁsharedﬂ booth at
 one six-screen theater where 
both management and a projectionist split operating hours), 

wage concessions (except for the Coventry theater where a 50-

cent increase was established because that complex had been 

expanded by five additional screens) and the elimination of 

several theaters from the agreement.  McLachland credibly 

testified that there was no disc
ussion about the new contract 
being a phase out contract and 
no discussion about the Respon-
dent being able to go manager/
operator in the future without 
prior discussions with the Union.  However, once the 1-year 

agreement was reached, there was a discussion as to who would 

prepare the contract and the Res
pondent said that since it had 
problems with unions and attorneys in the past, it had set up a 

nonnegotiable format which would 
be utilized for the final 
document.  The final document then signed by the Union con-

tained the management-rights cl
ause but there was no further 
discussion. Under these circumst
ances, I cannot find that the Union™s 
execution of the February 1996 letter agreement constituted a 
continuing waiver of any right to bargain in the future over 
management decisions that would transfer projectionist work to manager/operators.  I further find that this agreement was for 

the limited purpose of discussion at the meeting which immedi-

ately followed February 8, and the Union only waived any im-

mediate right to claim that the 
Respondent, by agreeing to that 
meeting, listening to the Union™s proposal and negotiations 
about its decision, was itself waiv
ing any right to in the future 
reassert its claim that it was not obligated to bargain over this 

type of decision.  No clarifying discussion was held and no 

clarifying language was put into the agreement negotiated that 

would unambiguously show that th
is was a phase out contract.  

To the contrary, the Respondent held out the carrot that a suc-

cessor agreement 1 year hence w
ould be negotiated at the inter-
national level.
 4                                                           
 4 The Union had suggested a 2-year contract but the Respondent re-
quest a 1-year term because it was 
talking to the International Union concerning possible joint negotiati
ons with the Virginia, Akron-
    REGAL CINEMAS 315
In Colgate Palmolive Co.
, 323 NLRB 515, 516 (1997), the 
Board agreed with my decision 
and amplified its position that a 
union™s acquiescence in an empl
oyer™s past actions on a par-
ticular subject does not constitute a waiver of its right to bar-
gain over such changes for all time.  Accordingly, I find that 

any waiver by Local 125 in 1996, does not relieve the Respon-

dent of its obligation to bargai
n about its 1997 decision and, as 
discussed above, no clear and un
mistakable waiver otherwise was shown by the inclusion of
 the generalized management-
rights clause in the 1996 contract. 
The Respondent also points out that on July 21, 1997, the 
Company notified Union Local 364 of its decision to convert to 

manager/operator, that over 1 
month later (on August 25) the 
Union™s representative sent a letter to Dunn advising of their 

desire to meet regarding that not
ice, and that from July 21, until 
the last part of September, the Company™s efforts to contact the 

Local went unresponded and it argues that the Union therefore 

failed to make a timely demand
 for bargaining.  Counsel for 
Local 364 contacted the Respon
dent on September 19 and on 
October 2 a meeting was arranged
 for October 8.  As noted 
above, at that meeting the Respondent reiterated its position 

that the decision had been ma
de and that it would only negoti-
ate on the effects of that decision. 
The notice given by the Responde
nt to the Union indicated 
an irrevocable intention to 
not give the Union any opportunity 
to bargain about its decision.  Thus, in light of the circum-

stances it is plain that in the 
fall of 1997 (after the Respondent 
already had refused to bargain over its decision with the Fort 

Wayne Local of the same International Union), a formal re-

quest to bargain about the decision would be futile, and the 

Union™s failure to quickly respond to the Employer™s notice of 

its decision is no defense to th
e employer™s unilateral action, 
see 
Golden Bay Freight Lines
, 267 NLRB 1073, 1080 (1983), 
and cases cited therein.  In any event, the Union did attempt to 

negotiate several days before th
e effective date for the Respon-

dent™s unilateral action and, pr
edictably, the Union™s efforts 
were shown to have been futile
.  There was no economic crisis 
alleged that would make timeliness a significant factor, see the 

Golden Bay case, supra, and otherwise there existed a reason-
able window of opportunity for at least a few days of negotia-

tion after a Union demand was made.  Accordingly, I find that 

the facts in 
Reynolds Metal Co.,
 310 NLRB 995 (1993), where 
there was no demand at all for bargaining (and where there was 

no futility factor), cited by the Respondent, are inapposite and I 

conclude that the Union did not waive its right to bargain over 

the Respondent™s decision. 
Under all these circumstances I find that in each instance, the 
record supports the conclusion that no waiver occurred, that the 

Respondent preempted the possibility that bargain might take 
place over its unilateral decision to terminate all its unit em-
                                                                                            
 Cleveland, and Fort Wayne Locals and wanted the contracts to expire 
in the same year. 
ployees and transfer their work to manager/operators and that it 
therefore failed to engage in 
bargaining on a mandatory subject 
of bargaining in violation of Section 8(a)(1) and (5) of the Act, 

as alleged. 
D.  Release as Condition to Severance Pay 
At the last meeting between Local 125 and the Respondent, 
the day before the Fort Wayne projectionists were terminated 

on March 28, the Respondent pr
esented its first proposal on 
severance, the parties 
continued to discuss this issue and they 
agreed to an extension of time until April 21, to consider Re-

spondent™s offer,
 as modified. On April 18, Local 125 sent Respondent a letter accepting its 
severance pay proposal and it also
 indicated that the acceptance 
did not constitute a waiver of ﬁall legal rights belonging to the 

Union and to the individual empl
oyees.ﬂ  In response, Levesque 
sent a letter dated April 22, in which he claimed that Dunn had 

clearly stated at the February 19 meeting that a release would 

be required, asserted that it was the policy and practice of the 

Respondent to obtain a release 
agreement in return for sever-
ance payments, and concluded that: 
 If the members are unwilling to enter into release agreements 

to receive the severance benefits to which they are otherwise 

entitled, then the Company will be unwilling to agree to sev-

erance under these conditions. 
 No further discussions regarding 
the severance issue were held. 
The Respondent argues that there exists no obligation, con-
tractual or otherwise, which required the Company to provide 

severance benefits to displaced 
workers and that it is appropri-
ate for an employer to request a release agreement in return for 

severance pay, citing 
Gavie v. Stroh Brewery Co.,
 668 F.Supp. 608 (D.C.M.I. 1982).  It also argues that the Board has recog-

nized an employer™s right to request release agreements in re-

turn for severance benefits, as
 long as the agreements do not affect the employee™s right to access the Board concerning 

incidents arising after execution of the agreements, citing 
Inde-pendent Stave Co.
, 287 NLRB 740 (1987); First National Su-permarkets, 302 NLRB 727 (1991); 
Phillips Pipe Line Co.
, 302 
NLRB 732 (1991); and Hughes Christensen Co., 317 NLRB 633 (1995), cases in which the Board recognized the validity of 

the releases given in exchange for ﬁenhancedﬂ severance bene-

fits.  These cases, however, do not address the subject raised by 

the General Counsel, namely; wh
ether a release as a condition 
of reaching an agreement on severance pay is a permissive 

subject of bargaining and therefore a subject that the employee 

could not insist upon. 
Here, the effect of the Res
pondent™s decision was a manda-tory subject of bargaining and the matter of severance pay is an 

element of that effect.  The 
General Counsel relies upon the 
Board™s decision in 
Borden, Inc.
, 279 NLRB 396, 399 (1986), 
which found:      DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 316 
The relationship between the permissive and manda-
tory subjects of bargaining in 
this case does not exhibit the 
interdependence required by the Board in 
Sea Bay Manor 
Home.  Obviously, severance pay can be paid pursuant to 
a several agreement without the 
execution of a release.  If 
Respondent™s argument were accep
ted, it would mean that 
a permissive subject of ba
rgaining would become manda-
tory whenever it was presented together with a mandatory 
subject.  That is not the law. 
 Accordingly, the matter here is controlled by the rationale of 
the Border case, supra, and I find that the Respondent™s insis-
tence on a general release as 
a condition for entering into a severance agreement affecting the terminated unit employees 

therefore constitutes a violation of Section 8(a)(1) and (5) of 

the Act, as alleged. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  Union Locals 370, 125, and 364 each are a labor organi-
zation within the meaning of Section 2(5) of the Act. 
3.  At all times material Union Locals 370, 125, and 364 
have been and are the exclusive representative of the respective 

units for the purposes of collect
ive bargaining with respect to 
rates of pay, wages, hours of 
employment, and other terms and 
conditions of employment. 
4.  By failing and refusing to give the Union an opportunity 
to bargain collectively concerning
 decisions to lay off unit pro-
jectionists and to transfer unit work to nonunit managers and 

assistant managers and by 
implementing those decisions, March 28, October 13, and Nove
mber 24, respectively, the 
Respondents violated Section 8(a)(1) and (5) of the Act. 
5.  By demanding as a condition to a severance agreement 
affecting employees in Union Local 125 whose jobs had been 

eliminated that they sign a ge
neral release, Respondent has 
engaged in and is engaging in an unfair labor practice in viola-

tion of Section 8(a)(1) and (5) of the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, it will be recommended that Respondent cease 

and desist therefrom and take certain affirmative action de-

signed to effectuate the policies of the Act. 
Having found that Respondent violated the Act by unilater-
ally assigning bargaining unit work
 to managers and assistant 
managers without bargaining with the Union, it will be recom-

mended that Respondent rescind 
the unilateral change and, 
henceforth, bargain with the 
Union concerning any contem-
plated changes in the wages, 
hours, working conditions, and 
other terms and conditions of employment of bargaining unit 
employees and that the Responden
t restore the status quo ante 
existing prior to its commission of unfair labor practices by 

reestablishing the projectionist 
position in a manner consistent 
with the level and manner of operation that existed prior to the 
lay off and offer full and immediate reinstatement to all of its 

bargaining unit employees to th
eir former or substantially equivalent positions, dismissing, if necessary, any temporary 
employees or employees hired s
ubsequently, wit
hout prejudice to their seniority or other rights and privileges previously en-

joyed, and make them whole for 
any loss of earnings they may 
have suffered because of the discrimination practiced against 

them by payment to them of a sum of money equal to that 

which they normally would have earned form the date of the 

discrimination to the date or reinstatement in accordance with 

the method set forth in F. W. Woolworth Co., 90 NLRB 289 
(1950), with interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).
5 The Respondent also shall be re
quired to bargain with Union 
Local 125 over the severance issue without insisting on em-ployee execution of a general release as a condition of the 

agreement.  Otherwise, it is not considered necessary for a 

broad Order to be issued. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6 ORDER The Respondent, Regal Cinemas,
 Inc., Knoxville, Tennessee, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 

(a)  Refusing to bargain collectively with the Union, as the 
exclusive representative of the employees in the bargaining 

unit, by unilaterally transferring bargaining unit work which 

had previously been done by projectionist without bargaining 

with the Union. 
(b)  Demanding as a condition to a severance agreement af-
fecting employees whose jobs have
 been eliminated that such 

employees sign a general release. 
(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in th
e exercise of rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order rescind the 
unilateral change made with respect to the transfer of projec-

tionist unit work to manage
rs and assistant managers.  
(b)  On request by the respective Local Union, bargain col-
lectively in good faith concerning the decision to permanently 

lay off bargaining unit employees and to transfer bargaining 

unit work to managers and assistant managers. 
                                                          
 5 Under 
New Horizons, interest is computed at the ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621. 
6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
    REGAL CINEMAS    317
                                                          
(c)  On request by Union Local 125 bargain over the sever-
ance pay aspect of the effect of its decision without insisting on 
employee execution of a general release as a condition of 

agreement. 
(d)  Within 14 days from the date of this Order offer imme-
diate and full reinstatement to all unit employees who were 

permanently laid off as of Ma
rch 28, October 12 and November 
23, 1997, to their former positions or, if such positions no 

longer exist, to substantially 
equivalent employment, without 
prejudice to their seniority or 
to other rights and privileges 
previously enjoyed by them. 
(e)  Make whole with interest all such laid-off unit employ-
ees for any lost wages which they may have suffered as a result 
of the above described unlawful unilateral changes in the man-
ner set forth in the remedy section of the decision. 
(f)  Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(g)  Within 14 days of service by the Region, post at its Fort 
Wayne, Indiana, Akron, Ohio, and Richmond, Virginia thea-
ters, and mail to all former unit employees employed at these 
theaters, copies of the attached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, on form
s provided by the Regional Direc-
tors for Region 5, 8, and 25 af
ter being signed by the Respon-

dent™s authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in conspicu-

ous places including all places where notices to employees are 

customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. 
(h)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps the 

Respondent has taken to comply. 
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX A 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 

To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 fail and refuse to give the Union Local 370 an 
opportunity to bargain collectively concerning our decisions to 
lay off bargaining unit projectionists and to transfer unit work 
to nonunit managers and assistant managers before implement-
ing those decisions. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL
 rescind the unilateral changes made with respect to 
the transfer of projectionist unit work to managers and assistant 

managers, and on request by the Local Union, bargain collec-

tively in good faith concerning ou
r decision to permanently lay 
off bargaining unit employees and to transfer bargaining unit 

work to managers and assistant managers. 
WE WILL
 within 14 days from the date of this Order offer 
immediate and full reinstatement to all unit employees who 

were permanently laid off as of November 23, 1997 to their 

former positions or, if such positions no longer exist, to sub-

stantially equivalent employme
nt, without prejudice to their 
seniority or to other rights and privileges enjoyed by them. 
WE WILL
 make whole, with interest, all such laid-off unit 
employees for any lost wages they may have suffered as a re-

sult of the above-described unlawful unilateral changes.  
 REGAL CINEMAS
, INC.   